 



Exhibit 10.5
This Commitment Agreement has been filed to provide investors with information
regarding its terms. It is not intended to provide any other factual information
about the Tennessee Valley Authority. The representations and warranties of the
parties in this Commitment Agreement were made to, and solely for the benefit
of, the other parties to this Commitment Agreement. The assertions embodied in
the representations and warranties may be qualified by information included in
schedules, exhibits or other materials exchanged by the parties that may modify
or create exceptions to the representations and warranties. Accordingly,
investors should not rely on the representations and warranties as
characterizations of the actual state of facts at the time they were made or
otherwise.

 



--------------------------------------------------------------------------------



 



COMMITMENT AGREEMENT
     THIS AGREEMENT is effective as of the date it is executed by the last party
to execute it and is made and entered into among MEMPHIS LIGHT, GAS AND WATER
DIVISION (Board), acting for itself and on behalf of the CITY OF MEMPHIS,
TENNESSEE (Municipality), a municipal corporation created and existing under and
by virtue of the laws of the State of Tennessee, as they exist on the effective
date of this agreement, and TENNESSEE VALLEY AUTHORITY (TVA), a corporation
created and existing under and by virtue of the Tennessee Valley Authority Act
of 1933, as it exists on the effective date of this agreement;
W I T N E S S E T H:
     WHEREAS, TVA and Board have a long-standing relationship as seller and
buyer of power, under which Board currently purchases all of its power
requirements from TVA pursuant to Power Contract TV-65726A, dated December 26,
1984, as amended (Power Contract); and
     WHEREAS, the electric utility industry is currently undergoing significant
changes and restructuring; and
     WHEREAS, TVA and Board have discussed a proposed transaction under which
the Municipality would issue municipal bonds for the benefit of the Board that
are exempt from federal income tax (the Bonds) and use the proceeds of the Bonds
to prepay $1,500,000,000 (one billion five hundred million dollars) of the costs
it would incur under the Power Contract for a fifteen-year period; and
     WHEREAS, Board wishes to make a prepayment to TVA of a portion of Board’s
power costs over the next fifteen years under the Power Contract in order to
assure a reliable supply of electrical energy for its customers at favorable and
predictable rates; and
     WHEREAS, TVA wishes to be assured of its long-term market for the sale of
electrical power by contracting to supply at least half of Board’s power
requirements for the next fifteen years;
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
agreements set forth below and subject to the provisions of the Tennessee Valley
Authority Act of 1933, as it exists on the date of execution of this agreement,
the parties agree as follows:

 



--------------------------------------------------------------------------------



 



Section 1. Prepayment Transaction.
Board and TVA have agreed in principle to implement a transaction under which
the Municipality will issue for the benefit of the Board the Bonds and use the
proceeds thereby obtained to prepay $1,500,000,000 (one billion five hundred
million dollars) of the costs it will incur under the Power Contract for a
fifteen-year period (the Prepayment Transaction). In order to implement the
Prepayment Transaction, and subject to the terms of this agreement, Board and
TVA have executed as of even date a supplement to the Power Contract in
substantially the form of Attachment A hereto (the Supplement). The Supplement
shall not be effective unless the provisions of section 4 of this agreement have
been satisfied.
Section 2. Wire Transfer.
Prior to 12:00 noon, EST, on the next business day following the day Board
receives the proceeds, Board shall prepay TVA $1,500,000,000 (one billion five
hundred million dollars) of costs under the Power Contract by wire transferring
$1,500,000,000 (one billion five hundred million dollars) to an account
designated by TVA. If such wire transfer occurs before the first day of the
month following the month in which the conditions precedent identified in
section 4 of this agreement have been satisfied, then an appropriate proration
adjustment will be reflected in the document referenced in section 4(f) of this
agreement.
Section 3. Further Assurances.
Board and TVA undertake to work diligently and in good faith to:
     a. negotiate, draft, and reach agreement on the terms and conditions of
such other documents as are or may be necessary to consummate the Prepayment
Transaction;
     b. obtain all necessary approvals from their respective governing bodies to
enter into the Supplement and to execute such other documents and take such
other steps as are or may be necessary to consummate the Prepayment Transaction;
and
     c. obtain from the Internal Revenue Service and/or the Department of
Treasury all necessary regulatory provisions, rulings, and/or other
administrative guidance permitting the use of tax-exempt financing for the
Prepayment Transaction.
Section 4. Conditions Precedent.
The Supplement shall not become effective unless and until each of the following
conditions has been satisfied prior to the Effective Date thereof:

2



--------------------------------------------------------------------------------



 



     a. Board and TV A shall have negotiated, drafted, and reached agreement on
the terms and conditions of such other documents as are or may be necessary to
consummate the Prepayment Transaction:
     b. Board and TV A shall each have rendered an opinion that the Supplement
is enforceable;
     c. Board and TV A shall each have obtained all necessary approvals from
their respective governing bodies to enter into the Supplement and to execute
such other documents and take such other steps as are or may be necessary to
consummate the Prepayment Transaction;
     d. Board shall have obtained all necessary regulatory provisions, rulings,
and/or other administrative guidance from the Internal Revenue Service and/or
the Department of Treasury, acceptable to Board in its sole discretion, to
permit the use of tax-exempt financing for the Prepayment Transaction;
     e. Board shall have obtained appropriate tax-exempt financing for the
Prepayment Transaction containing such terms and conditions and expenses as are,
after coordination with TVA, acceptable to Board in its sole discretion. In
exercising its discretion, Board will give due consideration to how the terms
and conditions would affect TVA;
     f. If either Board or TVA has requested an economic adjustment pursuant to
section 5 of this agreement, Board and TVA shall have executed a document
modifying the Supplement as provided in section 5 of this agreement in
substantially the form of Attachment B hereto; and
     g. Board and TVA shall have executed a document confirming that the
foregoing conditions precedent have been satisfied and that they waive any
remaining termination rights under section 5 of this agreement in substantially
the form of Attachment C hereto.
Section 5. Economic Adjustment.
At any time prior to the execution of the bond purchase agreement for the
issuance by the Municipality for the benefit of the Board of Bonds for the
Prepayment Transaction, either Board or TVA may request a one-time adjustment of
the Monthly Savings under the Supplement in order to preserve the economics of
the Prepayment Transaction. If the parties shall agree on a revised level for
the Monthly Savings, they shall, prior to the execution of the bond purchase
agreement, execute a document modifying the Supplement by adjusting the Monthly
Savings and other terms or figures, as necessary, to the agreed-upon revised
amount(s) for all purposes under the Supplement, in substantially the form of
Attachment B hereto. If they do not reach agreement, then, upon written notice
from either party to the other, this agreement shall be terminated. In the event
of such a termination, the Supplement shall not become effective and the parties

3



--------------------------------------------------------------------------------



 



shall share equally all reasonable and customary out-of-pocket expenses of the
transaction through the date of termination.
Section 6. Books and Records.
Each party will make available for the review of the other party and its
representatives any and all information necessary for the other party’s exercise
of rights and discharge of obligations in connection with the Prepayment
Transaction. This review will be conducted during normal business hours at the
location of the party making the documents available. No documents or copies may
be taken from this location without the permission of the party making the
documents available. Except for reasonable copying charges incurred if a party
allows copies to be made and removed from its offices, nether party shall charge
the other for the cost of making its books and records available to the other
party. If requested, TVA may make any records it has with respect to the
Prepayment Transaction available to the U.S. General Accounting Office or other
governmental body with a legitimate interest in such transaction.
Section 7. Definitions.
Terms that are capitalized but not defined in this agreement have the meanings
given to them in the Supplement.
Section 8. Entire Agreement.
Except for such agreements of the parties as are set out in the Supplement, this
agreement contains the entire agreement and understanding between the parties,
and there are no oral understandings, terms, or conditions not herein recited,
and neither party has relied upon any representations not contained in this
agreement. All prior understandings, terms, or conditions are deemed to be
merged in this agreement, which may not be changed or supplemented orally by
either party.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this agreement to be executed
by their duly authorized officers, as of the day and year first above written.

                  MEMPHIS LIGHT, GAS AND WATER DIVISION    
 
  And         CITY OF MEMPHIS, TENNESSEE    
 
           
 
  By:   /s/ Herman Morris Jr.
 
President of Light, Gas and Water Division    
 
                Date: November 19, 2003    
 
                TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ Mark O. Medford    
 
     
 
        Date: November 19, 2003    

5